2022 IL App (1st) 192495-U
                                          No. 1-19-2495
                                  Order filed January 21, 2022


                                                                            SIXTH DIVISION


NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                             IN THE
                              APPELLATE COURT OF ILLINOIS
                                        FIRST DISTRICT
______________________________________________________________________________

 BOARD OF EDUCATION OF RIVER TRAILS               ) Appeal from the
 SCHOOL DISTRICT 26,                              ) Circuit Court of
                                                  ) Cook County.
        Plaintiff-Appellant,                      )
                                                  )
     v.                                           ) No. 19 M3 4933
                                                  )
 PARK VIEW MONTESSORI SCHOOL and ALL              )
 UNKNOWN OWNERS OR OCCUPANTS,                     ) Honorable
                                                  ) James P. Pieczonka,
        Defendants-Appellees.                     ) Judge presiding.
 ______________________________________________________________________________

 JUSTICE HARRIS delivered the judgment of the court.
 Justices Connors and Mikva concurred in the judgment.

                                            ORDER

¶1      Held: Appeal dismissed as moot where case concerned possession of premises and duration
of lease but the lease is now undisputedly expired and the lessor is in possession of the premises.

¶2     Plaintiff Board of Education of River Trails School District 26 brought a forcible entry and

detainer action against defendant Park View Montessori School to evict defendant from certain

leased premises as its tenancy had expired. Defendant filed a counterclaim seeking a declaration

that the lease was extended and its tenancy was not expired. Plaintiff and defendant filed summary
No. 1-19-2495


judgment motions, and the court granted defendant’s motion, finding that defendants maintained

valid possession of the premises pursuant to a lease agreement and addendum. Plaintiff filed a

motion to reconsider that the trial court denied, finding that the lease was extended for a year from

2019 into 2020. On appeal, plaintiff contends that the court erred in denying its reconsideration

motion as defendant’s tenancy expired in 2019 by the terms of the lease. For the reasons stated

below, we dismiss this appeal as moot.

¶3                                     I. JURISDICTION

¶4     Upon plaintiff’s July 2019 complaint and defendant’s August 2019 counterclaim, both

parties filed summary judgment motions. The court granted defendant’s motion and denied

plaintiff’s motion on August 27, 2019. Plaintiff’s September 2019 reconsideration motion was

denied on November 5, 2019, and plaintiff filed its notice of appeal on December 5, 2019.

¶5     Defendant contends that the August 2019 order was not final as to all claims so that this

court lacks jurisdiction. However, that order denied plaintiff’s summary judgment motion and

granted defendant’s summary judgment motion, and it provided that defendants had valid

possession of the premises pursuant to the lease as amended until June 30, 2020. It thereby denied

plaintiff’s claim for possession and granted defendant’s central counterclaim to retain possession

and declare an extension of the lease. Implicit in the finding that the lease was valid until June 30,

2020, was that plaintiff’s obligations under the lease also continued, as defendant counterclaimed.

The November 2019 order denying reconsideration also provided that each party was to pay its

own attorney fees, thus disposing of defendant’s counterclaim for its costs of defending the forcible

entry action. Lastly, the November 2019 order declared itself final and included a finding that there

was no just reason to delay enforcement or appeal of the August 2019 order.

¶6     Accordingly, we have jurisdiction in this matter pursuant to article VI, section 6 of the

Illinois Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court Rules 301 (eff. Feb.
                                                -2-
No. 1-19-2495


1, 1994) and 303 (eff. July 1, 2017) governing appeals of final orders in civil cases, or alternatively

Rule 304(a) (eff. Mar. 8, 2016) governing appeals of partially final orders in civil cases.

¶7                                     II. BACKGROUND

¶8     The parties entered into a lease in March 2006 whereby defendant would occupy a school

building owned by plaintiff. The lease was to run from July 1, 2006, to June 30, 2008, which “may

be extended on a year by year basis upon approval by” plaintiff. In the clause regarding rent, the

lease provided that “[c]ontinuation of the Lease Agreement and rent adjustments shall be

negotiated by December 31st during the term of the Lease Agreement.”

       “Failure of [plaintiff] to insist on the strict performance of the terms, agreements and

       conditions herein contained, or any of them, shall not constitute or be construed as a waiver

       of relinquishment of [plaintiff’s] right thereafter to enforce any such term, agreement or

       condition, but the same shall continue in full force and effect.”

The lease provided that “[a]t the expiration of this lease, [defendant] will give peaceable possession

of the premises to [plaintiff] in as good condition as that in existence at the date of execution of

the lease, wear and tear arising from the reasonable use and damages by the elements excepted.”

Defendant “shall have the right to terminate the Lease Agreement on June 30th of any year of the

agreement by giving written notice to [plaintiff] at the Premises of such intention at least one (1)

year prior to the specified June 30th termination date,” and plaintiff “shall have the option to

terminate this Lease Agreement to meet student enrollment needs by giving written notice to

[defendant] of its decision to occupy [the premises] at least one (1) year prior to taking occupancy.”

¶9     The parties entered into an addendum to the lease in November 2018, expressly referring

to a previous addendum in November 2017. It provided that, “[i]n accordance with [the lease]

which provides for an extension on a year to year basis of said Lease upon approval by [plaintiff],

[plaintiff] hereby approves and [defendant] accepts an extension of said Lease” from July 1, 2018,
                                                 -3-
No. 1-19-2495


to June 30, 2019. It also amended the dimensions of the leased premises, rent, and utility

apportionment. The addendum provided that it was incorporated into the 2006 lease, its provisions

“supersede any provisions to the contrary contained in said Lease as previously amended,” and

“all other terms and conditions as set forth in the [2006 lease] shall remain in full force and effect.”

¶ 10                                   A. Pleadings

¶ 11   Plaintiff filed its verified forcible entry complaint in July 2019, alleging that the 2006 lease

between the parties for the premises was extended by the 2018 addendum to June 30, 2019. As the

lease had expired by the time of the complaint, defendant’s failure to vacate the premises was an

unlawful withholding of possession. Plaintiff sought an order of possession for the premises and

fees and costs for bringing suit. Attached to the complaint were copies of the lease and addendum.

¶ 12   Defendant appeared in July 2019 and filed its verified counterclaim in August 2019. It

alleged that it had occupied the premises under various leases and addenda extending leases for

over 40 years since 1976, in which time it maintained and made improvements to the premises at

its substantial expense. The 2006 lease provided for extensions with plaintiff’s approval but it was

“completely silent regarding whether either Party had an option and/or right to extend the lease

term.” In other words, the lease did not address what should occur if the parties failed to negotiate

or reach an agreement regarding lease continuation by December 31 of a lease year, nor the method

and deadline for either party to notify the other that it intended, or was requesting, to extend the

lease. “Nonetheless, following the end of the original 2006 lease term, the Parties’ custom and

practice for the last 10 years was to extend the term of the 2006 Lease by one-year intervals via

regular, annual lease addendums.” The addenda were “usually not negotiated and entered into until

just prior to the start of a new lease term and in some cases, the addendums were not finalized until

after the start of the new lease term.” (Emphasis in original.) Indeed, “in many cases, the addendum



                                                 -4-
No. 1-19-2495


was signed months after the most recent extension,” as shown by the November 2018 addendum

regarding an extension from July 2018 through June 2019.

¶ 13   While the lease had no express extension provision, it provided for each party’s right to

terminate the lease, including that plaintiff could terminate the lease with written notice at least a

year before taking occupancy. As shown by the minutes of plaintiff’s board, plaintiff considered

its May 2019 letter to defendant – stating that plaintiff would not be renewing the lease, without

explaining the reason for that decision – to be a lease termination letter rather than a denial of

renewal. “Accordingly, there was an expectation between the Parties that the lease term would

extend on a year-to-year basis if neither party exercised their option to terminate the lease.”

Defendant argued that the one-year notice provision was in the lease “because both Parties

recognize it is impractical to relocate an entire school and all its students with less than one-year’s

notice.” The May 2019 letter was “inconsistent with the Parties’ intent, customs and practices,

which is reflected by the Parties’ prior course of dealings” and could not terminate the tenancy

until at least May 2020.

¶ 14   Since its July 2019 complaint, plaintiff had allegedly refused to perform its obligations

under the lease by such actions as terminating garbage pickup, not performing snow removal and

lawn maintenance, and prohibiting fire inspectors from full access to the premises for their

inspection, a prerequisite for defendant’s day care center license. Defendant also alleged that it

had no alternative location for its programs so that if it was evicted from the premises it would

lose its enrollment for the 2019-2020 school year.

¶ 15   In the first count of its counterclaim, defendant sought a preliminary injunction enjoining

plaintiff from evicting defendant and taking possession of the premises until the parties agreed on

an extension of the lease or defendant had an opportunity to find and move its programs to a new

location. In its second count, defendant alleged breach of contract and sought specific
                                                 -5-
No. 1-19-2495


performance; that is, it alleged a valid tenancy under the lease as amended and sought an order that

plaintiff must allow defendant’s continued occupancy, allow building inspectors full access to the

premises, and provide maintenance and other services as provided in the lease “for the remainder

of the lease term.” In its third count, defendant also alleged breach of contract and sought

compensatory damages “[i]n the alternative, if [the trial c]ourt finds that Counter-Plaintiff is not

entitled to specific performance and injunctive relief as alleged in Counts I and II,” “including but

not limited to” attorney fees and costs of defending the lawsuit and expenses of seeking and

preparing a new location. In its fourth count, defendant sought a declaratory judgment that it had

a valid tenancy over the premises until June 30, 2020, and that plaintiff was obligated by the lease

to provide maintenance and other services after July 1, 2019.

¶ 16                                  B. Summary Judgment

¶ 17   Plaintiff filed a motion for summary judgment, arguing that defendant’s tenancy had

expired on June 30, 2019, pursuant to the lease as amended by the addendum. The lease provided

for extensions upon plaintiff’s approval, but plaintiff had not approved any extensions beyond the

2018 addendum; that is, past June 30, 2019. As the attached affidavit established that defendant

had not vacated the premises after the lease expired, plaintiff argued that it should receive summary

judgment in its favor. Attached to the motion was the affidavit of Dr. Nancy Wagner, plaintiff’s

superintendent of schools, averring that plaintiff’s board had not approved any extensions beyond

the 2018 addendum, the lease terminated on June 30, 2019, and defendant had not vacated the

premises as of the July 2019 date Dr. Wagner signed the affidavit.

¶ 18   Defendant filed a cross-motion for summary judgment and response to plaintiff’s summary

judgment motion. It argued that plaintiff’s motion depended upon selectively quoting the lease and

addendum, and upon Dr. Wagner’s affidavit not based on her personal knowledge as shown in her

August 2019 deposition attached to defendant’s motion. Specifically, she testified that she was not
                                                -6-
No. 1-19-2495


plaintiff’s superintendent until July 2017 and was not employed by plaintiff when the 2006 lease

was negotiated or signed, so that she was not privy to “the lengthy 12-year course of dealings

surrounding the annual lease extension process.” Defendant argued that Dr. Wagner’s affidavit

should be stricken for lack of personal knowledge, while attached affidavits by George, Dave, and

Susan Petkovich established the parties’ course of dealings based on personal knowledge.

¶ 19   Defendant argued that summary judgment for itself was appropriate because the lease did

not terminate as plaintiff alleged but defendant’s tenancy extended to June 30, 2020. Alternatively,

summary judgment for plaintiff was inappropriate because there was a genuine issue of material

fact as to whether plaintiff was entitled to immediate possession of the premises “due to the

ambiguity contained in the four corners of the applicable lease agreement.” Defendant reiterated

its claim that plaintiff’s board decided to terminate the lease in May 2019 and plaintiff sent

defendant a letter that month stating that plaintiff would not be renewing the lease but not providing

a reason for that decision. However, the lease provided that written notice of termination by

plaintiff would have to precede termination by at least one year. Also, the lease term was from

July 1 to the following June 30, consistent with the school year.

¶ 20   George Petkovich, defendant’s secretary/treasurer from 2006 to 2012 and president from

2012 to 2017, Dave Petkovich, defendant’s director from 2009 to 2012 and secretary/treasurer

thereafter, and Susan Petkovich, a member of defendant’s board from 2011 onwards, averred

substantially identically in support of defendant’s motion. Defendant had leased the premises for

over 40 years and spent money during its tenancy maintaining and improving the premises. The

2006 lease had a two-year term and a requirement of one year’s notice of termination by plaintiff

“to mitigate the significant burden that would be created if [defendant] and its students were forced

to relocate on short notice.” The lease provided for year-to-year extensions negotiated by

December 31 of a lease year, and “the Parties’ custom and practice was to extend the term of the
                                                -7-
No. 1-19-2495


2006 Lease by one-year intervals via regular, annual lease addendums,” with each lease term

running from July 1 to June 30. However, rent negotiations and lease extensions “were usually not

negotiated and entered into until just prior to the start of a new lease term.” Moreover, some

addenda were not finalized until after the new lease term had begun, as shown by the November

2018 addendum providing for an extension of the lease from July 1, 2018, to June 30, 2019.

        “[I]n recognition of the logistical difficulties involved with relocating [defendant] and all

        of its students in the event [plaintiff] wanted to take back possession of the Premises ***

        and occupy the Premises, all lease addendums following the 2006 Lease expressly

        incorporated the 2006 Notice Provision that required Plaintiff to give [defendant] written

        notice of its decision to occupy the Premises at least one year prior to taking occupancy.”

Thus, “even in the context of a one-year lease extension,” the parties had expectations that plaintiff

would give defendant “one year’s written notice that it would not extend the lease and that after

the start of the one-year lease, that Defendant would have a valid lease hold for one year from the

date Defendant received written notice of Plaintiff’s intent to not extend its lease,” and that plaintiff

“could not avoid the written notice requirement and take back possession of the Premises without

notice by allowing the lease to expire.” Affiant George “never entered into a lease renewal with

Plaintiff. Rather, starting in 2008, the 2006 Lease was extended in year-long increments via

addendums and that each addendum expressly incorporated the 2006 Notice Provision.”

Nonetheless, plaintiff’s board voted on May 7, 2019, to terminate defendant’s lease, effective June

30, 2019, and plaintiff sent defendant a letter the next day, less than two months before the lease

term in the 2018 addendum expired, that it “will not be renewing this lease after the termination

date of June 30, 2019,” and defendant should remove its property from the premises by that date.

¶ 21    Plaintiff filed a response to defendant’s summary judgment motion and reply in support of

its own motion, reiterating its position that the lease as amended terminated by July 2019 by its
                                                  -8-
No. 1-19-2495


own clear and unambiguous terms. Specifically, the lease provided that it could be renewed year-

to-year with plaintiff’s approval but plaintiff provided no such approval beyond the 2018

addendum. While defendant pointed to the termination provision with its one-year written notice

requirement, defendant’s tenancy was not terminated but merely expired. Granting defendant relief

and automatically extending the lease would allow a tenant to hold over without approval of the

landlord, in this case plaintiff’s board. Plaintiff also argued that the lease’s provision for one-year

written notice of termination was superseded by the 2018 addendum, which provided (1) for one

year’s renewal when the 2006 lease provided for a two-year renewal, and (2) that the addendum

superseded any contrary provision of the lease. “It is absolutely contrary in nature to have a year

termination notice requirement when the lease itself is only to last a year.” Plaintiff argued that

there was no basis for the court to consider the parties’ customs and practices as defendant

requested. Defendant knew that plaintiff intended not to renew the lease, as shown by defendant

obtaining new school space in time to open in early July 2019, as shown in turn by attached news

articles to that effect. Dr. Wagner’s affidavit was sufficient to support plaintiff’s summary

judgment motion because she had personal knowledge of the leases and addenda by reviewing

them and discussing them with plaintiff’s staff including the previous superintendent.

¶ 22   In August 2019, the court granted defendant summary judgment and denied plaintiff

summary judgment, declaring that “defendants maintain valid possession over the premises ***

until June 30, 2020, in accordance with and subject to” the 2006 lease and 2018 addendum. The

order also continued all pending matters.

¶ 23                                   C. Reconsideration

¶ 24   Plaintiff filed a motion to reconsider, arguing that the court had erred in applying the law

and had not considered new facts. Plaintiff argued that the 2006 lease did not provide for automatic

renewal but for negotiations during the lease term towards a goal of year-to-year extension with
                                                 -9-
No. 1-19-2495


plaintiff’s approval. Based on Dr. Wagner’s attached affidavit, plaintiff alleged that the November

2017 addendum extended the lease term from July 1, 2018, to June 30, 2019, and the November

2018 addendum amended other provisions but did not extend the lease term. Noting that

termination and expiration of a lease are not the same, plaintiff also argued that it was not required

to provide one year’s written notice because that lease provision applied to termination of the lease

while defendant’s tenancy merely expired by the lease and addendum provisions on June 30, 2019.

Moreover, defendant did have one year of notice: in September 2017, defendant sought an

extension but plaintiff told defendant that there would be no extensions beyond June 30, 2019,

defendant acknowledged that there would be no more extensions, and defendant sought to rent a

new location before July 2019. Lastly, plaintiff argued that a one-year notice provision was

consistent with the original lease with its two-year term but inconsistent with the one year term in

the addendum, which provided that the addendum superseded contrary lease provisions.

¶ 25   Attached to the motion was Dr. Wagner’s September 2019 affidavit that plaintiff entered

into an attached June 2017 addendum extending the lease term from July 1, 2017, to June 30, 2018,

that defendant in September 2017 requested a further extension in an attached email, that Dr.

Wagner replied in an attached email that there would be no extension past May 2019, and that

defendant acknowledged there would be no further extension. Dr. Wagner’s email in fact said:

       “It is a possibility. We will know more as we go through our community engagement

       process. I don't believe we would be in a place to extend a lease past May 2019 as we will

       likely not know what exactly we are doing, if anything, to [the premises] by the end of

       2018 and might want to make sure we have the ability to start right something right away

       in June. I wish I had a more definitive answer for you.”

The November 2017 addendum extended the lease term from July 2018 to June 30, 2019, and the

November 2018 addendum amended the rent in light of defendant using less of the premises but
                                                - 10 -
No. 1-19-2495


did not amend the lease term. In February 2019, representatives of defendant told Dr. Wagner that

they were aware the lease would expire in June 2019 and sought an extension, which Dr. Wagner

told them would not be possible. After the November 2018 addendum, plaintiff never adopted

another addendum to the lease nor did it extend the lease term. Dr. Wagner averred that she read

attached newspaper articles in which defendant acknowledged the end of its tenancy of the

premises on June 30, 2019, and described its plans to occupy another location by July 2019.

¶ 26   Defendant responded to the reconsideration motion and moved to strike, arguing that

plaintiff’s purported new evidence was not newly discovered but had been available before the

court ruled on the summary judgment motions, and plaintiff had not explained why it did not

provide the evidence earlier. The court should therefore strike the allegedly new evidence, absent

which plaintiff was merely reiterating its unsuccessful arguments on the summary judgment

motions. Its only new argument was that it had given defendant one year’s notice, but defendant

argued that this new argument should be deemed forfeited due to plaintiff not raising it in the

proceedings on the summary judgment motions. If the argument was not forfeited, it was not

meritorious because Dr. Wagner’s September 2017 email did not rule out the possibility of a

further lease extension so it was not notice that the lease would expire or terminate in June 2019.

Defendant argued that the court ruled properly on the summary judgment motions, correctly found

the lease and addendum to be ambiguous, and correctly found that defendant had a valid lease on

the premises until June 30, 2020, in light of the lease, addendum, and plaintiff’s notice.

¶ 27   Plaintiff replied in support of its reconsideration motion, arguing that its motion was merely

pointing out errors of law in the court’s decision on the summary judgment motions and then

pointing to facts supporting that the legal rulings were erroneous.

¶ 28   In November 2019, the court denied the reconsideration motion. The court stated that it

had considered only the Petkovich affidavits. Dr. Wagner lacked personal knowledge for her
                                               - 11 -
No. 1-19-2495


averments as she did not work for plaintiff until July 2017. It did not consider attached newspaper

articles absent authentication or a proper foundation. The court granted defendant’s motion to

strike Dr. Wagner’s September 2019 affidavit, finding that it contained facts available when the

summary judgment motions were pending. It also ordered that each party was responsible for its

own attorney fees, found the instant order to be final with no just reason to delay enforcement or

appeal of the August 2019 order, and continued the case for status.

¶ 29   The court noted that a lease with conflicting provisions must be examined as a whole to

determine the parties’ intent at the time of contract formation and execution. It also noted that lease

provisions are strictly construed against the lessor or drafter and that ambiguous lease language is

construed in favor of the lessee. It found the 2006 lease to be ambiguous because it has

contradictory terms, with a provision that the lease may be extended on a year to year basis on

plaintiff’s approval but another provision requiring plaintiff to give defendant written notice to

terminate the lease and occupy the premises to meet plaintiff’s students’ needs at least one year

prior to taking occupancy. As ambiguous leases are read in favor of the lessee, the court adopted

defendant’s interpretation that the lease ends by written one-year notice, is renewed or continued

until at least December 31 of every year, and plaintiff must give a one-year notice by July 1 of any

year to terminate it by the following June 30. The “record supports that lessor was required to give

a one year notice because lessor did require lessee’s classrooms to meet its students’ needs.”

¶ 30   The court found that the lease provision for negotiations by December 31 “shows intent to

automatically renew or continue to negotiate a rent adjustment agreement and execute an approved

addendum by” that date, with the previous rent “paid until a new addendum is executed and rent

adjusted back to” July 1. The provision for plaintiff to terminate with one year’s written notice if

it needed space for its own students “remained in effect with each addendum.” The lease term was

a fiscal or school year, from July 1 to June 30, rather than a calendar year. The “2018 addendum
                                                - 12 -
No. 1-19-2495


amended and extended the 2006 lease to 6/30/19 with all terms except the lease term to remain the

same,” and the terms unaffected by the addendum included the December 31 negotiation provision

and the provision for termination on one year’s written notice. “The court finds at the time of the

2006 lease and subsequent addendums, the parties[’] intent was to evaluate their situations every

school year until either party gave notice to terminate.” The “one-year notice requirement by either

party makes the most logical sense because neither party would want to stop or start the lease in

the middle of the school year or end it abruptly in any given month.” Also, plaintiff’s board

approving a motion to terminate the lease effective June 30, 2019, and plaintiff sending a letter to

that effect the next day, “confirms the parties’ intent that notice was required to terminate the

lessee’s continuous lease and not renewing it. The Board believed they needed to give a notice of

no renewal and termination but failed to give the proper one year notice.” This appeal followed.

¶ 31                                  III. ANALYSIS.

¶ 32   On appeal, plaintiff contends that the court erred in denying its reconsideration motion as

defendant’s tenancy expired on June 30, 2019, by the terms of the lease and in using extrinsic

evidence when the lease was unambiguous. Defendant responds that the trial court did not err

because defendant’s tenancy was extended until June 30, 2020, by plaintiff’s failure to comply

with the notice provision of the lease, which was ambiguous so that the court did not err in using

extrinsic evidence or in concluding as it did. In supplemental briefing, defendant contends that this

appeal is moot because the central issue of possession is no longer in dispute, while plaintiff

contends that it is not moot because there are issues of damages left to be decided that would be

affected by this court’s decision on whether the order or judgment at issue was erroneous.

¶ 33   “In order to invoke the subject-matter jurisdiction of the court, a case must present a

justiciable matter,” and “[m]ootness presents a question of justiciability.” Universal Metro Asian

Services Ass’n v. Mahmood, 2021 IL App (1st) 200584, ¶ 17. Indeed, a court may find a case or
                                               - 13 -
No. 1-19-2495


appeal moot sua sponte. People v. Dawson, 2020 IL App (4th) 170872, ¶ 8 (citing Hernandez v.

Morris, 39 Ill. App. 3d 783, 784 (1976)).

¶ 34     Illinois courts do not decide moot questions, render advisory opinions, review cases merely

to establish precedent, or consider issues when the outcome will not be affected regardless of how

the issues are decided. West Bend Mutual Insurance Co. v. Krishna Schaumburg Tan, Inc., 2021

IL 125978, ¶ 60. An appeal is moot if an actual controversy no longer exists or if events have

occurred that foreclose the reviewing court from granting effective relief. Prospect Heights Fire

Protection District v. Department of Employment Security, 2021 IL App (1st) 182525, ¶ 23. In

considering mootness, a court may take judicial notice of events outside the record. Id.

¶ 35     The crux of this case was possession of the premises and a determination of when the lease

ended according to its terms as amended. The trial court found for defendant and against plaintiff,

extending lawful possession for defendant as sought in its counterclaim and denying plaintiff’s

forcible entry claim for possession, when it found that defendant’s tenancy under the lease was

valid through June 30, 2020. However, once that date passed, this case became moot. Regardless

of whether we were to decide that the lease ended on June 30, 2019, or June 30, 2020, there is no

dispute that it had clearly expired by the latter date; that is, plaintiff was, and defendant was not,

entitled to possession of the premises after June 30, 2020. 1 Plaintiff seeks possession of the

premises and a declaration that the lease expired on June 30, 2019. However, defendant has vacated

the premises, and plaintiff has come into possession of the premises, since June 30, 2020. 2




1
 June 30, 2020, fell while this case was being briefed, specifically between defendant filing its appellee brief in June
2020 and plaintiff filing its reply brief in July 2020.
2
 We take judicial notice from maps, the parties’ websites, and official records that plaintiff is now operating a school
at the premises and that defendant is now operating its programs, including a day care center licensed by the
Department of Children and Family Services, at a different location than the premises.
                                                        - 14 -
No. 1-19-2495


¶ 36    As noted above, the crux of this case has been occupancy of the premises. Plaintiff sought

damages for unlawful occupancy for the first time in its reply brief, other than a prayer in its

complaint for fees and costs of bringing suit, not rent. While plaintiff was clearly due rent for

defendant’s occupancy of the premises for the year ending June 30, 2020, that was so whether that

occupancy was proper or not. As plaintiff has not claimed in its original or supplemental briefing

that defendant failed to pay rent or expenses of occupancy such as utilities, we presume on this

record that defendant paid rent and expenses from July 1, 2019, to June 30, 2020, pursuant to the

trial court orders that its lease providing for rent and expenses continued to the latter date.

¶ 37    In supplemental briefing, plaintiff notes that the Code of Civil Procedure provides for

damages of “double the yearly value of the” premises from a tenant who “willfully holds over ***

after the expiration of his or her term or terms.” 735 ILCS 5/9-202 (West 2018). Plaintiff contends

that it can raise such a claim on remand so that a decision of this court on plaintiff’s contention of

error would affect the outcome of litigation between the parties concerning the premises insofar as

it would determine whether defendant willfully held over.

¶ 38    However, defendant contends that plaintiff has waived a claim for holdover damages by

not raising it either in the trial court or here until its reply brief, and that plaintiff is not entitled to

damages under section 9-202. As to the first point, Supreme Court Rule 341(h)(7) (eff. Oct. 1,

2020) provides that “[p]oints not argued [in the appellant brief] are forfeited and shall not be raised

in the reply brief, in oral argument, or on petition for rehearing.”

¶ 39    Moreover, we find that, whether or not the trial court erred in finding for defendant,

plaintiff cannot recover under section 9-202. A tenant is not charged double rent under section 9-

202 if he or she retained possession for colorably justifiable reasons, or in a reasonable belief that

continued possession was rightful. Wendy and William Spatz Charitable Foundation v. 2263 North

Lincoln Corp., 2013 IL App (1st) 122076, ¶¶ 43-44. In other words, a landlord cannot claim
                                                   - 15 -
No. 1-19-2495


damages under section 9-202 if there was a good faith or bona fide dispute regarding the right to

possession. Id. ¶ 44. This court has also rejected the proposition that waiting to assert an alleged

right to continued possession until after a landlord has sued for possession constitutes bad faith or

willfulness under section 9-202. Id. ¶ 45. We need not determine whether the judgment below was

erroneous to determine that there was a bona fide or good faith dispute as to possession here so

that plaintiff would not be entitled to holdover damages even if we were to reach the merits of its

appeal and find for plaintiff.

¶ 40   Plaintiff also contends in supplemental briefing that defendant’s counterclaim precludes

this appeal from being moot. However, we consider it key that each party requested its fees and

costs for bringing or defending suit but the trial court found in its final order that each party would

be responsible for its own attorney fees. Especially in light of the facts that defendant’s

counterclaim for damages was pled in the alternative and the court granted primary relief, we do

not see the counterclaim as a bar to finding this appeal moot.

¶ 41   We conclude that a declaration that the lease expired on June 30, 2019, would be merely

advisory and would no longer affect any outcome. We therefore dismiss this appeal as moot.

¶ 42                                   IV. CONCLUSION.

¶ 43   Accordingly, we dismiss this appeal as moot.

¶ 44   Dismissed.




                                                - 16 -